ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_01_FR.txt.                                                                                    55




         OPINION DISSIDENTE DE M. LE JUGE KOROMA

[Traduction]

   L’article IX de la convention sur le génocide s’applique non seulement aux
différends relatifs à l’interprétation ou à l’application de la convention, mais
aussi aux différends relatifs à son exécution — L’article IX prévoit que les dif-
férends relatifs à la responsabilité d’un Etat pour génocide sont soumis à la
Cour — Les réserves à une disposition concernant le règlement des différends
sont contraires à l’objet et au but du traité si cette disposition constitue la raison
d’être du traité — L’objet et le but de la convention sur le génocide sont la pré-
vention et la répression du crime de génocide, qui supposent que les Etats
doivent répondre de la violation des obligations découlant pour eux de la conven-
tion — Le fait que la RDC n’a pas émis d’objection à la réserve du Rwanda ne
suffit pas à empêcher la Cour d’examiner la question de cette réserve — Les
instruments relatifs aux droits de l’homme comme la convention sur le
génocide ne sont pas fondés sur la réciprocité entre Etats, mais ont pour but
de protéger les individus et la communauté internationale tout entière — Prin-
cipe de la bonne foi et déclarations antérieures du Rwanda en faveur des
droits de l’homme — Principe de la bonne foi et efforts antérieurs du Rwanda
pour faire établir un Tribunal pénal international pour le Rwanda — Forum
prorogatum — La Cour aurait dû saisir cette occasion d’examiner de
manière détaillée si la réserve violait l’objet et le but de la convention.

  1. L’une des bases de compétence invoquées par la République démo-
cratique du Congo (RDC) pour introduire une instance contre le Rwanda
devant la Cour est l’article IX de la convention pour la prévention et la
répression du crime de génocide de 1948, à laquelle les deux Etats sont
parties, la RDC y ayant adhéré le 31 mai 1962 et le Rwanda, le 16 avril
1975. L’article IX de la convention est ainsi conçu :
        « Les différends entre les parties contractantes relatifs à l’interpré-
     tation, l’application ou l’exécution de la présente convention, y com-
     pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III, seront
     soumis à la Cour internationale de Justice, à la requête d’une partie
     au différend. » (Les italiques sont de moi.)
  2. L’article VIII dispose que :
        « Toute partie contractante peut saisir les organes compétents de
     l’Organisation des Nations Unies afin que ceux-ci prennent, confor-
     mément à la Charte des Nations Unies, les mesures qu’ils jugent
     appropriées pour la prévention et la répression des actes de
     génocide... » (Les italiques sont de moi.)
  3. Aux termes de l’article III :
        « Seront punis les actes suivants :

                                                                                   53

                  ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                      56

    a) le génocide ;
    b) l’entente en vue de commettre le génocide ;
    c) l’incitation directe et publique à commettre le génocide ;
    d) la tentative de génocide ;
    e) la complicité dans le génocide. »
   4. Ainsi, l’article IX prévoit que les différends entre parties contrac-
tantes relatifs aux violations de la convention et les différends relatifs à
son interprétation, son application ou son exécution, y compris ceux rela-
tifs à la responsabilité d’un Etat en matière de génocide ou de l’un quel-
conque des autres actes énumérés à l’article III, seront soumis à la Cour
internationale de Justice à la requête de l’une ou l’autre des parties au
différend.
   5. Comme je l’ai dit plus haut, la RDC et le Rwanda sont tous deux
parties à la convention sur le génocide. Dans son instrument d’adhésion,
le Rwanda a formulé une réserve selon laquelle « la République rwan-
daise ne se considère pas comme liée par l’article IX de ladite conven-
tion. » Le Rwanda soutient en conséquence que, par cette réserve, il a
exclu la compétence de la Cour en vertu de l’article IX.
   6. Cependant, la réserve du Rwanda doit, à mon avis, être examinée
au regard de l’objet et du but de la convention. Aux termes de l’article
premier de celle-ci,
    « [l]es parties contractantes confirment que le génocide, qu’il soit
    commis en temps de paix ou en temps de guerre, est un crime du
    droit des gens, qu’elles s’engagent à prévenir et à punir » (les italiques
    sont de moi).
L’article premier impose donc aux Etats l’obligation de prévenir et de
réprimer le crime de génocide.
   7. Dans sa requête, la RDC soutient que le Rwanda a violé les ar-
ticles II et III de la convention.
   8. L’article II définit comme suit le génocide :
      « [L]’un quelconque des actes ci-après, commis dans l’intention de
    détruire, [en] tout ou en partie, un groupe national, ethnique, racial
    ou religieux, comme tel :
    a) meurtre de membres du groupe ;
    b) atteinte grave à l’intégrité physique ou mentale de membres du
        groupe ;
    c) soumission intentionnelle du groupe à des conditions d’existence
        devant entraîner sa destruction physique totale ou partielle ;
    d) mesures visant à entraver les naissances au sein du groupe ;
    e) transfert forcé d’enfants du groupe à un autre groupe. »
J’ai déjà cité l’article III.
   9. Concrètement, la RDC affirme que les forces rwandaises, directe-
ment ou par l’intermédiaire de leurs agents du Rassemblement congolais
pour la démocratie (RCD/Goma), se sont rendus coupables d’actes de

                                                                           54

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                       57

génocide contre trois millions cinq cent mille Congolais, en commettant
à grande échelle massacres, assassinats et autres meurtres visant des
groupes bien définis (Warega, Bemba, Bashi, Bahemba...) dans les terri-
toires de la RDC occupés par le Rwanda.
   10. C’est compte tenu de ces événements tragiques que la RDC a
décidé d’exercer le droit qu’elle tient de l’article IX de la convention, en
soutenant que le Rwanda a violé les obligations que lui impose la conven-
tion et qu’il doit répondre de ces violations. Le Rwanda, pour sa part, a
contesté la compétence de la Cour au motif qu’il n’était pas lié par l’ar-
ticle IX, puisqu’il avait fait une réserve à cet article, et que la Cour n’avait
donc pas compétence pour statuer.
   11. S’il est vrai qu’une réserve à une disposition conventionnelle rela-
tive au règlement des différends ou au contrôle de la mise en œuvre du
traité n’est pas, en soi, incompatible avec l’objet et le but de celui-ci, il en
va différemment si la disposition sur laquelle porte la réserve constitue la
raison d’être du traité (« Dixième rapport sur les réserves aux traités »,
Commission du droit international, cinquante-septième session, A/CN.4/
558/Add. 2, annexe, p. 31, par. 3.1.13 (14 juin 2005)).
   12. L’objet et le but de la convention sur le génocide sont la prévention
et la répression du crime de génocide, ce qui implique aussi qu’un Etat
doit être tenu pour responsable dès lors qu’il est constaté que cet Etat a
violé les obligations qui lui incombent en vertu de la convention. Comme
je l’expliquerai plus loin, l’article IX est la seule disposition de la conven-
tion mentionnant la responsabilité des Etats ; il est ainsi conçu :
        « Les différends entre les parties contractantes relatifs à l’interpré-
     tation, l’application ou l’exécution de la présente convention, y com-
     pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
     ou de l’un quelconque des autres actes énumérés à l’article III, seront
     soumis à la Cour internationale de Justice, à la requête d’une partie
     au différend. » (Les italiques sont de moi.)
Cet article prévoit donc que les différends relatifs aux actes de génocide
ou à la responsabilité d’un Etat ou gouvernement pour de tels actes seront
soumis au contrôle judiciaire de la Cour, et qu’un Etat accusé d’avoir
violé les obligations qui lui incombent en vertu de la convention devra
répondre devant la Cour de son comportement.
   13. L’économie même de la convention sur le génocide confirme cette
conclusion. Son titre — convention pour la prévention et la répression du
crime de génocide — indique déjà clairement qu’elle vise à la fois la pré-
vention et la répression du génocide (voir, par exemple, l’affaire relative
à Certains emprunts norvégiens (France c. Norvège), arrêt, C.I.J. Re-
cueil 1957, p. 24 (dans laquelle l’objet et le but d’une convention sont dé-
duits de son titre)). Ayant prévu expressément que les actes énumérés à l’ar-
ticle III sont punissables, la convention sur le génocide établit deux types
de mécanismes de répression : le premier vise les individus, le second les
acteurs étatiques. En conséquence de cette dichotomie, les articles IV, V,
VI et VII prévoient les sanctions frappant les personnes physiques res-

                                                                             55

                  ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                      58

ponsables de génocide ou des autres actes énumérés à l’article III, alors
que l’article IX traite des différends au niveau des acteurs étatiques.
D’ailleurs, eu égard à la nature du crime, il est difficile d’imaginer com-
ment le génocide pourrait être commis sans une certaine complicité ou
participation de l’Etat. L’article IX est donc essentiel à la réalisation de
l’objet et du but de la convention, puisqu’il est le seul moyen de faire
reconnaître en justice la responsabilité des Etats. En privant la Cour de
cette fonction, comme le Rwanda prétend le faire par sa réserve, non seu-
lement on empêche la Cour d’interpréter ou d’appliquer la convention,
mais on l’empêche aussi — et c’est là, à mes yeux, l’élément crucial de la
présente affaire — d’examiner les différends entre parties contractantes
sur la responsabilité de l’Etat pour génocide ou pour les autres actes énu-
mérés à l’article III, ce qui n’est pas de nature à favoriser l’exécution de
l’objet et du but de la convention, à savoir la prévention et la répression
du génocide. Comme la Cour l’a déclaré dans les affaires relatives à la
Licéité de l’emploi de la force :
       « [L’a]rticle IX de la convention semble ainsi constituer une base
    sur laquelle la compétence de la Cour pourrait être fondée, pour
    autant que l’objet du différend ait trait à « l’interprétation, l’applica-
    tion ou l’exécution » de la convention, y compris les différends « rela-
    tifs à la responsabilité d’un Etat en matière de génocide ou de l’un
    quelconque des autres actes énumérés à l’article III » de ladite conven-
    tion. » (Mesures conservatoires, ordonnance du 2 juin 1999, C.I.J.
    Recueil 1999 (I), p. 137, par. 37 ; les italiques sont de moi.)
  14. En examinant la réserve émise par le Rwanda à l’article IX de la
convention sur le génocide, la Cour a relevé que la convention n’interdit
pas les réserves et que la RDC n’avait pas fait d’objection à la réserve du
Rwanda au moment où ce dernier l’avait formulée. Cependant, le fait
qu’un Etat n’émet pas d’objection à une réserve au moment où elle est
formulée n’est pas, à mon avis, d’une importance déterminante, car les
Etats négligent souvent leur obligation d’émettre une objection à une
réserve s’ils considèrent que celle-ci n’est pas valide. De plus, l’absence
d’objection d’un Etat ne doit pas être considérée comme déterminante
dans le cadre d’instruments relatifs aux droits de l’homme comme la
convention sur le génocide, qui ne sont pas fondés sur la réciprocité entre
Etats, mais ont pour but de protéger les individus et la communauté inter-
nationale tout entière.
  15. Comme le Comité des droits de l’homme l’a déclaré dans son
observation générale no 24, les instruments relatifs aux droits de l’homme
    « ne constituent pas un réseau d’échanges d’obligations interé-
    tatiques. Ils visent à reconnaître des droits aux individus. Le principe
    de la réciprocité interétatique ne s’applique pas, sauf peut-être dans le
    contexte limité des réserves aux déclarations touchant la compétence
    du Comité faites au titre de l’article 41. Etant donné que les règles
    classiques sur les réserves sont tout à fait inadaptées, souvent les

                                                                           56

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                     59

    Etats n’ont pas vu l’intérêt juridique s’agissant du Pacte, ni la néces-
    sité d’élever une objection aux réserves. L’absence de protestation de
    la part d’un Etat ne peut pas laisser supposer qu’une réserve est com-
    patible ou incompatible avec l’objet et le but du Pacte. » (Comité des
    droits de l’homme, observation générale no 24, CCPR/C/21/rev.I/
    Add.6, 4 novembre 1994, par. 17.)
Le Comité a conclu que le profil des objections aux réserves est si peu
clair que l’on peut difficilement déduire de l’absence d’objection de la
part d’un Etat qu’il « juge une réserve particulière acceptable » (ibid.,
par. 17). Le Comité des droits de l’homme parlait du Pacte international
relatif aux droits civils et politiques, mais ce qu’il dit vaut aussi pour la
convention sur le génocide. En effet, comme la Cour l’a dit elle-même, la
convention sur le génocide, comme les autres traités relatifs aux droits de
l’homme, n’est pas fondée sur la réciprocité entre Etats et le fait que la
RDC n’a pas formulé d’objection à la réserve du Rwanda au moment où
celle-ci a été faite est sans incidence sur le pouvoir de la Cour de l’exa-
miner. L’absence d’objection de la part de la RDC n’aurait donc pas dû
être jugée suffisante pour empêcher la Cour d’examiner la question de la
réserve du Rwanda en l’espèce.
   16. Même si la question des réserves à l’article IX de la convention sur
le génocide a été abordée dans les affaires relatives à la Licéité de l’emploi
de la force — (Yougoslavie c. Espagne) (mesures conservatoires, ordon-
nance du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 772, par. 32) et (You-
goslavie c. Etats-Unis d’Amérique) (mesures conservatoires, ordonnance
du 2 juin 1999, C.I.J. Recueil 1999 (II), p. 924, par. 24) —, la Cour, dans
ces affaires, n’a pas examiné la question de savoir si les réserves faites par
l’Espagne et les Etats-Unis à l’article IX faisaient obstacle à la réalisation
de l’objet et du but de la convention, parce que la Yougoslavie n’avait pas
soulevé cette question. Comme la Yougoslavie n’avait pas soulevé expres-
sément la question et qu’elle ne l’avait pas non plus évoquée dans ses plai-
doiries, la Cour a conclu succinctement qu’elle n’avait pas compétence en
vertu de l’article IX. Quoi qu’il en soit, la Cour a confirmé que les diffé-
rends relatifs à « l’interprétation, l’application ou l’exécution » de la
convention comprenaient bien les différends « relatifs à la responsabilité
d’un Etat en matière de génocide ou de l’un quelconque des autres actes
énumérés à l’article III » même si, dans les affaires considérées, les actes
dont se plaignait la Yougoslavie ne relevaient pas des dispositions de la
convention sur le génocide. Dans la présente espèce, le fait que les deux
Parties avaient soulevé la question autorisait la Cour à examiner la réserve
du Rwanda au regard de l’objet et du but de la convention.
   17. En outre, en examinant cette question, la Cour aurait dû tenir
dûment compte du principe de la bonne foi pour apprécier l’effet de la
déclaration faite par le Rwanda, en la personne de son ministre de la jus-
tice, devant la Commission des droits de l’homme des Nations Unies :
       « Le Rwanda est l’un des pays qui ont ratifié le plus grand nombre
    d’instruments internationaux relatifs aux droits de l’homme. Pen-

                                                                           57

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                     60

    dant la seule année 2004, notre gouvernement a ratifié dix d’entre
    eux, y compris ceux qui concernent les droits de la femme, la préven-
    tion et la répression de la corruption, l’interdiction des armes de des-
    truction massive et l’environnement. Les quelques instruments qui
    n’ont pas encore été ratifiés le seront sous peu, et les réserves passées
    qui n’ont pas encore été retirées seront retirées sous peu. » (Soixante
    et unième session de la Commission des droits de l’homme.)
Parmi ces quelques instruments auxquels le Rwanda avait formulé des
réserves qui devaient être « retirées sous peu » figurait la convention sur le
génocide.
  18. La Cour a déclaré clairement dans les affaires des Essais nucléaires
que :
       « Tout comme la règle du droit des traités pacta sunt servanda elle-
    même, le caractère obligatoire d’un engagement international assumé
    par déclaration unilatérale repose sur la bonne foi. Les Etats inté-
    ressés peuvent donc tenir compte des déclarations unilatérales et
    tabler sur elles ; ils sont fondés à exiger que l’obligation ainsi créée
    soit respectée. » (Essais nucléaires (Australie c. France), arrêt, C.I.J.
    Recueil 1974, p. 268, par. 46 ; Essais nucléaires (Nouvelle-Zélande
    c. France), arrêt, C.I.J. Recueil 1974, p. 473, par. 49.)

Il ne serait pas approprié de considérer la déclaration du Rwanda concer-
nant sa réserve au « plus important » des instruments relatifs aux droits de
l’homme et au droit humanitaire comme un simple geste politique
dépourvu d’effet juridique.
   19. Ce qui précède est particulièrement vrai si l’on tient compte des
principes de base de la convention et de la gravité de la présente affaire,
dans laquelle trois millions cinq cent mille citoyens congolais auraient été
massacrés en raison de leur origine ethnique.
   20. Comme la Cour l’a déclaré dans l’affaire de la Barcelona Traction,
Light and Power Company, Limited (Belgique c. Espagne) :
       « Par [sa] nature même, [la mise hors la loi du génocide, de l’agres-
    sion, de l’esclavage et de la discrimination raciale concerne] tous les
    Etats. Vu l’importance des droits en cause, tous les Etats peuvent
    être considérés comme ayant un intérêt juridique à ce que ces droits
    soient protégés ; les obligations dont il s’agit sont des obligations
    erga omnes. » (Deuxième phase, arrêt, C.I.J. Recueil 1970, p. 32,
    par. 33 ; les italiques sont de moi.)
   21. Trente ans plus tard, la Cour a confirmé son interprétation de
l’objet et du but de la convention, en concluant :
       « Il en résulte que les droits et obligations consacrés par la conven-
    tion sont des droits et obligations erga omnes. La Cour constate que
    l’obligation qu’a ainsi chaque Etat de prévenir et de réprimer le
    crime de génocide n’est pas limitée territorialement par la conven-

                                                                           58

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                     61

    tion. » (Application de la convention pour la prévention et la répres-
    sion du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
    exceptions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 616,
    par. 31 ; les italiques sont de moi.)
Aussi, selon moi, un Etat qui nie que la Cour a compétence pour exami-
ner les allégations de violations de la convention ne fait pas preuve de
l’esprit de coopération requis pour « libérer l’humanité [du]
fléau ... odieux » qu’est le génocide ou pour réaliser le but et l’objet de la
convention. Refuser l’accès à la Cour, c’est en fait interdire le contrôle
judiciaire de la responsabilité d’un Etat dans un différend relatif à la vio-
lation de la convention.
   22. Ce point est d’une importance particulière dans cette affaire qui
concerne le Rwanda, Etat dans lequel un génocide a eu lieu et qui, à bon
droit, a demandé au Conseil de sécurité de l’Organisation des
Nations Unies d’établir un tribunal pénal international chargé de juger
ceux qui avaient commis ce crime à l’égard d’une partie de sa population.
De la part du Rwanda, il n’est donc pas conforme à l’esprit et à l’objectif
de la convention de refuser que la Cour examine l’allégation d’un géno-
cide perpétré dans un autre pays parce qu’il est allégué que la responsa-
bilité en revient au Rwanda lui-même ou à ses agents. Sans vouloir
contester le fait que, comme le dit l’arrêt, le sérieux d’une obligation, le
caractère impératif d’une norme ou le caractère erga omnes d’une obliga-
tion ne saurait en lui-même fonder la compétence de la Cour, j’estime
néanmoins qu’il incombe au Rwanda dans cette affaire, en tant qu’Etat
partie à la convention sur le génocide, qui a été lui-même victime du
génocide et qui a, à bon droit, porté la question devant l’organe compé-
tent des Nations Unies, de laisser examiner l’allégation selon laquelle il a
violé les obligations que lui impose la convention sur le génocide.
   23. Dans sa lettre du 28 décembre 1994 au Secrétaire général sur cette
question, le Rwanda a, à juste titre, souligné la gravité du génocide com-
mis sur son territoire, en demandant que soit « [créé] au plus tôt un tri-
bunal international chargé de juger les criminels ». Dans cette lettre, il
déclarait ce qui suit :
       « La communauté internationale répugne manifestement à ... juger
    et punir les criminels encore en liberté. Cela revient à gommer le pro-
    blème du génocide qui a été commis au Rwanda. » (Lettre datée du
    28 septembre 1994 adressée au président du Conseil de sécurité par
    le représentant permanent du Rwanda auprès de l’Organisation des
    Nations Unies, doc. S/1994/1115 (29 septembre 1994).)

En appliquant le même type de raisonnement, on pourrait penser que la
répugnance du Rwanda à laisser la Cour examiner le comportement
génocide dont il est accusé dans cette affaire a elle aussi, pour effet non
seulement de gommer le problème du génocide, effet que le Rwanda avait
à juste titre critiqué et essayé de prévenir, mais de l’escamoter complète-

                                                                           59

                  ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                    62

ment. A cet égard, il importe de souligner que toutes les vies humaines
— qu’elles soient rwandaises, congolaises ou autres — sont précieuses,
qu’accorder une réparation aux uns et la refuser aux autres n’est conforme
ni à la convention ni à la justice et ne sert pas non plus les buts et les
principes de la Charte des Nations Unies concernant le règlement paci-
fique des différends. L’esprit de la convention et sa lettre doivent être
toujours respectés.
   24. L’allégation de crime de génocide est beaucoup trop grave pour
qu’on la laisse échapper au contrôle judiciaire par une astuce de procé-
dure. La nature de la convention et la gravité de l’allégation imposent
que, chaque fois que possible, elle soit soumise au contrôle juridictionnel.
Dans la mesure où le Rwanda a eu la possibilité de s’adresser à la com-
munauté internationale pour faire traduire en justice ceux qui étaient
accusés d’avoir commis le génocide sur son territoire, il n’a pas d’excuse
pour se soustraire à un examen concernant précisément des actes iden-
tiques par nature à ceux qu’il a réussi à faire examiner par un organe
compétent. En d’autres termes, il n’est ni moral ni juste de la part d’un
Etat de se soustraire au contrôle judiciaire prévu à l’article IX de la
convention pour des actes prétendument commis sur le territoire d’un
Etat voisin, alors que ces actes constituent précisément le comportement
pour lequel il a instamment demandé et obtenu la constitution d’un tri-
bunal international chargé de poursuivre les personnes responsables de
génocide et d’autres violations graves du droit international humanitaire
commis chez lui.
   25. Certes, un principe de droit veut que la base de la compétence de la
Cour soit le consentement des parties. Au paragraphe 21 de son arrêt, la
Cour rappelle que l’expression de ce consentement peut prendre diverses
formes. L’une d’entre elles est le forum prorogatum, que M. le juge ad hoc
Lauterpacht a exposé naguère, dans son opinion individuelle en l’affaire
de l’Application de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie (Serbie et Mon-
ténégro)), dans les termes suivants :
    « si un Etat, l’Etat A, introduit une instance contre un autre Etat,
    l’Etat B, sur une base de compétence d’inexistence ou défectueuse, le
    forum prorogatum consiste en la possibilité pour l’Etat B d’y remé-
    dier en adoptant un comportement valant acceptation de la compé-
    tence de la Cour » (mesures conservatoires, ordonnance du 13 sep-
    tembre 1993, C.I.J. Recueil 1993, opinion individuelle du juge
    Lauterpacht, p. 416, par. 24).
Bien que je n’accepte pas sur le fond l’argument de la RDC sur ce point,
je n’en considère pas moins que la gravité de la question et la nature de
l’allégation portée devant la Cour sont telles que celle-ci aurait dû être
autorisée à statuer. Rien en droit n’empêchait le Rwanda d’exprimer son
consentement et de permettre ainsi à la Cour d’examiner les allégations
selon lesquelles le Rwanda avait violé les obligations découlant pour lui
de la convention sur le génocide.

                                                                         60

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                     63

   26. Les paragraphes qui précèdent montrent que la présente opinion,
dans une grande mesure, s’inspire de la jurisprudence de la Cour relative
à la convention sur le génocide pour montrer pourquoi la Cour aurait dû
pouvoir exercer sa juridiction. Au fil du temps, la Cour a confirmé
l’importance de la convention sur le génocide, elle a reconnu la négation
de l’humanité que représente le génocide — le « crime absolu » — et elle y
a répondu comme il convenait en déclarant que « les principes qui sont à
la base de la convention » sont des « principes reconnus par les nations
civilisées comme obligeant les Etats même en dehors de tout lien conven-
tionnel » (Application de la convention pour la prévention et la répression
du crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions
préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 616, par. 31)). En tirant
des conclusions aussi profondes, la Cour, selon moi, exprimait la gravité
du crime de génocide et le sérieux avec lequel elle-même, la communauté
internationale et l’humanité tout entière considèrent la convention. Sans
nier le droit des Etats parties de formuler des réserves à l’article IX, la
Cour par sa jurisprudence a souligné le caractère exceptionnel de la
convention et la nécessité pour les Etats de respecter les obligations
qu’elle leur impose. Ces prononcés de la Cour avaient fait naître de
grands espoirs de voir réaliser l’objet et le but de la convention, et la pré-
sente affaire était l’occasion pour la Cour d’appliquer la convention et ses
principes.
   27. C’est ce profond respect pour les déclarations antérieures de la
Cour affirmant le principe qui fonde la convention, son objet et son but,
ainsi que la gravité de la question dont la Cour était saisie, qui font que
je regrette la décision par laquelle la Cour a conclu qu’elle ne pouvait pas
connaître de cette affaire. A mon avis, si la Cour avait adopté un point de
vue différent, mais tout aussi valide, sur les autres instruments invoqués
en même temps que la convention sur le génocide, notamment la conven-
tion sur l’élimination de toutes les formes de discrimination à l’égard des
femmes et la convention de Montréal pour la répression d’actes illicites
dirigés contre la sécurité de l’aviation civile, elle aurait pu parvenir à une
conclusion différente sur sa compétence. Je regrette que la Cour n’ait pas
été en mesure de le faire et c’est ce qui explique mon vote.
   28. J’ai lu avec un très grand intérêt l’opinion individuelle commune
de Mme le juge Higgins et MM. les juges Kooijmans, Elaraby, Owada et
Simma. Ils ont succinctement exprimé l’essence de la préoccupation qui,
en tant que juge, m’a amené à émettre cette opinion, à savoir qu’il est très
grave pour un Etat de soustraire à l’examen judiciaire international

    « une requête le mettant en cause pour génocide. Un Etat qui agit
    ainsi se montre aux yeux du monde bien peu assuré de ne jamais, au
    grand jamais, commettre de génocide, l’un des plus grands crimes
    que l’on connaisse. » (Par. 25.)

On ne saurait mieux dire. Je pense aussi comme les auteurs de l’opinion
commune que, dans les questions relatives à la compatibilité d’une réserve

                                                                           61

                   ACTIVITÉS ARMÉES (OP. DISS. KOROMA)                     64

avec l’objet et le but d’un traité, ce n’est pas à l’Etat ou aux Etats auteurs
de la réserve qu’appartient le dernier mot.
  29. D’un autre côté, sans être en désaccord avec les auteurs de l’opi-
nion commune lorsqu’ils disent que l’article IX de la convention sur le
génocide n’institue pas une fonction de surveillance comprenant l’examen
des rapports périodiques sur le comportement des Etats par les organes
conventionnels chargés de l’application des instruments relatifs aux droits
de l’homme, je tiens à répéter que l’article IX prévoit bel et bien que la
Cour statue sur les :
    « [d]ifférends entre les parties contractantes relatifs à l’interpréta-
    tion, l’application ou l’exécution de la présente convention, y com-
    pris ceux relatifs à la responsabilité d’un Etat » (les italiques sont de
    moi).
Cet article, à mes yeux, fournit donc à la Cour la base qui lui permet,
notamment, d’examiner la responsabilité des Etats pour génocide.

                                            (Signé) Abdul G. KOROMA.




                                                                           62

